Citation Nr: 0317677	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  99-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1998 rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in January 
2001.  

In June 2000, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
acting Veterans' Law Judge.  A transcript of that hearing is 
of record.

In correspondence received in February 2003, the veteran's 
representative withdrew the appeal on the issues of 
entitlement to service connection for blepharochalasis and to 
an increased initial rating for a right rotator cuff tear.  
Therefore, the issue before the Board for appellate 
consideration is as stated on the first page of this 
decision.


FINDING OF FACT

A low back disorder has been shown by competent medical 
evidence to be causally related to the veteran's military 
service.


CONCLUSION OF LAW

A low back disorder was incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claim, further evidence is not needed to substantiate the 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

VA X-rays have revealed that the veteran suffers from 
arthritis of the lumbar spine.  In a November 2001 addendum 
to a June 2001 VA examination, the VA examiner stated that 
the veteran's lumbar spine arthritis was due to the "wear 
and tear of heavy physical activities of military life."

After a careful review of the evidence, the Board finds that 
service connection for a low back disorder (lumbar spine 
arthritis) is warranted.  Service medical records indicate 
that the veteran made complaints of low back pain during 
service.  The June 2001 VA examiner's uncontroverted opinion 
linking the veteran's low back disorder to his military 
service was not based solely on the veteran's history; 
instead, the examiner specifically noted that he had examined 
the veteran and also reviewed his claims file.  Accordingly, 
service connection for a low back disorder (lumbar spine 
arthritis) is established.

ORDER

Service connection for a low back disorder (lumbar spine 
arthritis) is granted.




	                        
____________________________________________
	James A. Frost	
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

